Citation Nr: 0737326	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable (initial) evaluation for 
erectile dysfunction.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2004, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has 
now been returned to the Board for further appellate action.

As noted in the introduction to the February 2004 remand, in 
the November 2002 notice of disagreement, the veteran 
complained of a yeast infection due to diabetes.  The Board 
referred the claim to the RO for appropriate action.  The 
claims file reflects that no such action occurred.  This 
matter is once again REFERRED to the RO for appropriate 
action.  Also, the veteran reported experiencing a complete 
loss of use of his creative organ; thus, a claim for special 
monthly compensation for loss of use of a creative organ is 
raised and is REFERRED to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, in and of itself, does 
not currently necessitate regulation of his activities, does 
not currently result in episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and does not result in progressive loss of weight.   

2.  The veteran has loss of erectile power, but no deformity 
of the penis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2007).

2.  The criteria for a compensable (initial) evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a March 2004 letter, the AMC provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claims.  The claims 
were last readjudicated in September 2005.  In a March 2006 
letter, the AMC provided notice of the information and 
evidence needed to establish an effective date for the 
disabilities on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, records from the 
Social Security Administration (SSA) pertaining to an award 
of disability benefits, and examination reports. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.

	1.  Diabetes Mellitus

In a February 2002 rating decision, the RO granted service 
connection for diabetes mellitus Type II associated with 
herbicide exposure and assigned a 20 percent rating under 
Diagnostic Code 7913, effective August 7, 2000.  In April 
2002, the veteran filed the instant claim for an increased 
rating.  

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2007).

Separate ratings for complications of diabetes have been 
established for the following disabilities:  peripheral 
neuropathy of the upper and lower extremities, diabetic 
nephropathy, and erectile dysfunction.  

VA treatment records dated through February 2005 include a 
February 2002 record that noted that the veteran complained 
of two episodes of hypoglycemia that morning.  

The April 2002 VA examination report shows that the veteran 
reported that he takes insulin shots twice a day.  He also 
takes oral hypoglycemic agents and follows an American 
Diabetic Association diet.  The examiner provided an 
assessment of labile diabetes mellitus that had been under 
poor control at times and very good control at times.  The 
examiner also diagnosed moderate obesity.   

The August 2005 VA examination report shows that the examiner 
reviewed the claims file.  It was noted that the veteran only 
had an episode of ketoacidosis in 1995.  The veteran denied 
that he experiences hypoglycemic episodes.  He indicated that 
he was on a "rabbit diet," which entailed eating a lot of 
vegetables and avoiding grease.  Because of his diet, he 
reported that he had lost approximately 30 pounds in the past 
year.  He maintained that his diabetes restricted his 
activities in that he could not walk.  The examiner reported 
that the veteran indicated that he weighed 183 pounds.  The 
examination included an evaluation of the veteran's lower 
extremities and the conduction of a neurological examination.  
The examiner provided diagnoses of diabetes mellitus and 
peripheral neuropathy secondary to the diabetes mellitus.  
The examiner commented that it is at least as likely as not 
that the veteran is precluded from engaging in strenuous 
occupational or recreational activities due solely to his 
diabetes without regard to age, non-service connected back 
disorder, or other physical disorders.  The examiner 
explained that the veteran had a peripheral neuropathy that 
the examiner thought would preclude strenuous occupational 
and recreational activities, notwithstanding the 
inconsistencies on the examination.   

The August 2005 VA examiner has maintained that the veteran's 
peripheral neuropathy, caused by his diabetes, precludes him 
from engaging in strenuous occupational and recreational 
activities.  As noted above, service connection has been 
established for peripheral neuropathy, and consideration of 
the same symptoms under different diagnoses for evaluation 
purposes is prohibited.  See 38 C.F.R. § 4.14.  The evidence 
fails to show that the veteran's diabetes is such that a 
restriction of his activities is required as any strenuous 
activity would cause his blood sugars to go out of the range 
of normal.  Also, while the veteran reported on two episodes 
of hypoglycemia in February 2002, there apparently have been 
no recurrences, according to the August 2005 VA examination 
report.  In any event, no current episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider 
have been documented.  Finally, VA treatment records do not 
show that the veteran's reported loss of weight is due to a 
complication of his diabetes, but rather show that this most 
likely occurred as the result of the veteran's own volition 
in response to having been diagnosed with obesity.  
Therefore, the Board finds that the veteran is not entitled 
to a rating in excess of 20 percent under Diagnostic Code 
7913 for his service-connected diabetes mellitus.

	2.  Erectile Dysfunction

In the appealed July 2002 rating decision, the RO granted 
service connection for erectile dysfunction and assigned a 
noncompensable evaluation under Diagnostic Code 7522, 
effective April 22, 2002.  

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2007).  

The Board observes that the scope of this appeal is limited 
to whether the veteran is entitled to a compensable 
evaluation under Diagnostic Code 7522.  The veteran's 
genitalia are normal absent evidence of a penile deformity, 
according the report on the August 2005 VA examination.  
Therefore, the Board finds that the veteran is not entitled 
to a compensable evaluation for erectile dysfunction under 
Diagnostic Code 7522.  As noted in the Introduction, the 
claim for special monthly compensation for loss of use of a 
creative organ has been referred to the RO for appropriate 
action.

	3.  Other Considerations  

The Board has considered whether the veteran's diabetes 
mellitus and erectile dysfunction present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the veteran's 
diabetes and erectile dysfunction, in and of themselves, have 
not been shown to objectively interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of an extra-
schedular rating are not met.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating in excess of 20 percent for diabetes 
mellitus is denied.

A compensable (initial) evaluation for erectile dysfunction 
is denied.  




REMAND

In the August 2005 VA examination report, the examiner opined 
that it is less likely than not that the veteran's service-
connected disabilities render him unable to be gainfully 
employed when disregarding the veteran's age and his 
nonservice-connected conditions.  At the time of the VA 
examiner's opinion, service connection was in effect for 
diabetes, peripheral neuropathy of the lower extremities, 
diabetic nephropathy, tinnitus, left ear hearing loss, and 
erectile dysfunction.  Thereafter, according to a notice of 
decision letter dated in October 2005, service connection was 
established for peripheral neuropathy of the upper 
extremities (no rating decision is associated with the claims 
file).  In light of additional service-connected 
disabilities, the Board finds that the veteran should be 
afforded a new VA examination for purposes of assessing 
whether the additional service-connected disabilities coupled 
with the previously service-connected disabilities render him 
unemployable.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase (which includes a claim for TDIU), the 
claim shall be denied.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Finally, the Board observes that in the March 2004 VCAA 
letter previously discussed, it is not clear if the veteran 
was advised of the information and evidence needed to 
substantiate a claim for TDIU.  It is noted in the VCAA 
letter that the enclosures included that portion of a VCAA 
letter ("What evidence must show") that sets forth the 
criteria for establishing entitlement to whatever benefit is 
being sought, but the enclosure is not attached to the March 
2004 letter.  To ensure a more complete record, corrective 
notice that includes the enclosure should be made of record 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes notice of the information and 
evidence needed to substantiate a claim 
for TDIU.

2.  After securing the necessary 
release(s), obtain copies of any 
treatment records for the veteran's 
service-connected disabilities from 
February 2005 to the present and 
associate them with the claims file, to 
include relevant treatment records from 
the Columbia VA Medical Center and Sumter 
Outpatient Clinic in South Carolina.  

3.  The veteran should be afforded a VA 
examination to determine whether his 
service-connected disabilities preclude 
him from engaging in substantially 
gainful employment.  The claims folder 
must be made available to and reviewed by 
the examiner.  A rationale for all 
opinions expressed should be provided.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's service-connected physical 
disabilities (diabetes mellitus, rated as 
20 percent disabling; peripheral 
neuropathy of the right lower extremity, 
rated as 40 percent disabling; peripheral 
neuropathy of the left lower extremity, 
rated as 10 percent disabling; peripheral 
neuropathy of the right upper extremity, 
rated as 20 percent disabling; peripheral 
neuropathy of the left upper extremity, 
rated as 20 percent disabling; diabetic 
nephropathy, rated as 30 percent 
disabling; tinnitus, rated as 10 percent 
disabling; left ear hearing loss, rated 
as noncompensable; and erectile 
dysfunction, rated as noncompensable) 
prevent him from obtaining or retaining 
gainful employment (without regard to his 
age or his non-service connected 
disabilities, which include low back 
impairment).  

4.  After the development requested above 
has been completed to the extent 
possible, review the record and 
adjudicate the claim for entitlement to a 
TDIU, including on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b) 
(2007).  If the benefit sought on appeal 
remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


